UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
DERRICK THOMPSON, pro se,                                       :
                                                                :           MEMORANDUM AND ORDER
                                    Petitioner,                 :               14-CV-1641(DLI)
                                                                :
                  -against-                                     :
                                                                :
PATRICK GRIFFIN, Superintendent,                                :
Sullivan Correctional Facility ,                                :
                                                                :
                                    Respondent.                 :
----------------------------------------------------------------x
DORA L. IRIZARRY, United States District Judge:

         On March 11, 2014, pro se1 petitioner Derrick Thompson (“Petitioner”), currently

incarcerated at Eastern New York Correctional Facility in Napanoch, NY, filed a petition

(“Petition”) seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Pet., Dkt. Entry No. 1.

The Queens County District Attorney, as counsel for Respondent, opposed the Petition on July 18,

2014. Mem. of Law in Opp. to Pet. (“Opp. to Pet.”), Dkt. Entry No. 15. With leave from the

Court, see Thompson v. Griffin, 2018 WL 1598607 (E.D.N.Y. Mar. 30, 2018), Petitioner filed an

amended petition (“Amended Petition”) on June 7, 2018. Am. Pet., Dkt. Entry No. 49. Respondent

opposed the Amended Petition on August 2, 2018. Mem. in Opp. to Am. Pet. (“Opp. to Am. Pet.”),

Dkt. Entry No. 51. Petitioner replied on October 5, 2018. Reply, Dkt. Entry No. 56. For the

reasons set forth below, the Amended Petition is denied in its entirety.




1
  In reviewing Petitioner’s motion, the Court is mindful that, “[a] document filed pro se is to be liberally construed
. . . and a pro se [pleading], however inartfully pleaded, must be held to less stringent standards than formal pleadings
drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks and citation omitted).
Accordingly, the Court interprets the Petition “to raise the strongest arguments that [it] suggest[s].” Triestman v. Fed.
Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citation omitted).
                                        BACKGROUND

I.     Pre-Trial Litigation

       As set forth in greater detail below, a Queens County, New York grand jury indicted

Petitioner for Burglary in the Second Degree (N.Y. Penal Law § 140.25[2]) and Larceny in the

Third Degree (N.Y. Penal Law § 155.35[1]). Prior to his trial, the trial judge conducted a hearing

regarding the admissibility of Petitioner’s prior convictions pursuant to People v. Sandoval, 34

N.Y.2d 371 (1974) (the “Sandoval Hearing”), in the event that Petitioner elected to testify at trial.

(See Apr. 28, 2010 Sandoval Hearing Transcript (“Sandoval Hr’g Tr.”), Dkt. Entry No. 15-5). The

trial judge ruled that the prosecutor could cross-examine Petitioner regarding the facts and nature

of two prior second degree burglary convictions, a criminal trespass conviction, and two prior

convictions for criminal possession of stolen property. (Sandoval Hr’g Tr. at 11-14). Additionally,

the trial judge ruled that the prosecutor could inquire as to the offense level of Petitioner’s two

prior misdemeanor drug possession offenses, and felony assault conviction, as well as his use of

an alias. (Sandoval Hr’g Tr. at 12-14). The trial judge prohibited the prosecutor from asking about

Petitioner’s prior convictions for harassment and aggravated unlicensed operation of a motor

vehicle, as well as four prior felony convictions and two prior misdemeanor convictions that

occurred prior to 1988, two of which were for burglary. (Sandoval Hr’g Tr. at 12-14).

II.    The Case Against Petitioner

       The evidence adduced at trial showed that, on April 7, 2006, Petitioner entered Doolarie

Sooklall’s (“Sooklall”) home (the “Sooklall Home”) and absconded with jewelry, electronics,

passports, a bicycle, and $1,200 in cash. (Transcript of Petitioner’s May 3-5, 2010 Jury Trial

(“Tr.”) at 205, 208-10, 212-17; Dkt. Entry Nos. 15-5, 15-6, 15-7). While this was going on,

Sooklall was cleaning the basement of the Sooklall Home, and two elderly relatives watched




                                                 2
television on the first floor. (Tr. 192-93). At approximately three o’clock in the afternoon, one of

Sooklall’s relatives discovered that the burglary had occurred as she noticed that a third floor

bedroom door had been forced open and the home had been ransacked. (Tr.195-201). Sooklall

and her relatives found blood on the broken door and a nearby wall. (Tr. 195-201). They reported

the incident to the New York City Police Department (“NYPD”). (Tr. 202, 251).

       In connection with the NYPD’s investigation, Officer Michael Sznurkowski dusted the

home for fingerprints and took a sample of the blood on the door and wall. (Tr. 225, 261, 266-68,

272). Criminologists determined that the blood was consistent with a DNA profile in the New

York State Database for Petitioner. (Tr. 305-10, 366-69, 372-74, 378). During the investigation,

Maryam Lipansky, the assistant district attorney assigned to the investigation, obtained a court

order requiring Petitioner to provide a DNA sample for analysis. (Tr. 347-49). Petitioner refused

to comply with the court order and, subsequently, Lipansky obtained an order authorizing the

NYPD to use force to obtain the sample. (Tr. 349-50). Petitioner’s attorney declined to be present

during the execution of the order. (Tr. 349-51). On June 5, 2008, NYPD Detective John

Hachadoorian attempted to swab Petitioner’s mouth for DNA analysis. Petitioner refused and bit

the swab, depositing his blood on the swab sticks. (Tr. 319-25). The testing of the blood on the

swab sticks confirmed that Petitioner’s blood was in the Sooklall Home. (Tr. 366-69)

       At trial, Petitioner called NYPD Detective Daniel Svenelid (“Detective Svenelid”) as a

witness. (Tr. 383-88). Detective Svenelid testified that, shortly after Petitioner’s arrest, he placed

a photograph of another individual, Andrew Scott (“Scott”), in the investigation file. (Tr. 386).

However, Detective Svenelid said that there was no evidence or legal basis to arrest Scott in

connection with the burglary at the Sooklall Home. (Tr. 387). Petitioner did not testify.




                                                  3
       The jury convicted Petitioner of Burglary in the Second Degree (N.Y. Penal Law

§ 140.25[2]) and Larceny in the Third Degree (N.Y. Penal Law § 155.35). (Tr. 439-40). Petitioner

moved to set aside the verdict, which motion the trial judge denied. (Tr. 390). On May 19, 2010,

the trial judge sentenced Petitioner as a mandatory persistent violent felony offender to concurrent

indeterminate prison sentences of twenty years to life on the burglary conviction and two to four

years on the grand larceny conviction. (May 19, 2010 Sentencing Transcript (“Sent’g Tr.”) at 2-

3, 14, Dkt. Entry No. 15-7). Petitioner remains incarcerated pursuant to the sentence.

III.   Post-Conviction Litigation

       A.      Direct Appeal

       Petitioner’s counsel appealed the conviction on the ground that the trial judge’s rulings at

the Sandoval Hearing deprived Petitioner of his rights to due process and a fair trial in violation of

the due process clause of the Fourteenth Amendment. (See Petitioner’s Appellate Brief (“Pet’r’s

App. Br.”), at 12-19, Dkt. Entry No. 15-2). Petitioner also contended that the prosecutor’s

summation improperly shifted the burden of proof to Petitioner and improperly vouched for a

witness’ credibility, in violation of due process clause of the Fourteenth Amendment. (Pet’r’s

App. Br. at 20-25). In a pro se supplemental appeal, Petitioner sought reversal on the additional

grounds that: (1) the verdict was against the weight of the evidence and the prosecutor failed to

establish every element of the crimes charged beyond a reasonable doubt; (2) the prosecutor’s

summation violated the due process clause of the Fourteenth Amendment; (3) the admission of the

laboratory tests of the DNA samples without examination of the lab technicians who performed

the analysis violated his right to confront witnesses, in violation of the Sixth Amendment;

(4) ineffective assistance of trial counsel, in violation of the Sixth Amendment; and (5) improper




                                                  4
jury instructions, in violation of the due process clause of the Fourteenth Amendment. (See

generally Petitioner’s Pro Se Appellate Brief (“Pet’r’s Pro Se App. Br.”); Dkt. Entry No. 15-3).

       The Appellate Division, Second Department (“Appellate Division”), denied the appeal and

affirmed Petitioner’s conviction and sentence. See People v. Thompson, 99 A.D.3d 819 (2d Dep’t

2012). The court rejected Petitioner’s Sandoval claim as “without merit.” Id. at 819. The court

also held that Petitioner’s claims regarding the prosecutor’s summation comments were

“unpreserved for appellate review,” citing New York Criminal Procedure Law § 470.05[2]. Id.

The court further held that, “although the defendant correctly contends that some of the

prosecutor’s comments impermissibly shifted the burden of proof to the [Petitioner], this error was

harmless, as the evidence of the [Petitioner’s] guilt was overwhelming and there was no reasonable

possibility that [the prosecutor’s] comments might have contributed to the [Petitioner’s]

conviction. Id. (citations omitted).

       The Appellate Division also rejected the grounds for reversal asserted in Petitioner’s pro

se appellate brief. The court held that Petitioner’s claim that the evidence was insufficient was

“unpreserved for appellate review,” citing New York Criminal Procedure Law § 470.05[2]. Id. at

820.   However, the court noted that the evidence was “legally sufficient to establish the

[Petitioner’s] guilt beyond a reasonable doubt,” and the court was “satisfied that the verdict of guilt

was not against the weight of the evidence.” Id. With respect to Petitioner’s Confrontation Clause

claim, the court held that his claim was “unpreserved for appellate review and, in any event,

without merit.” Id. With respect to Petitioner’s challenge to the jury charge, the court held that

the claim was “unpreserved for appellate review,” citing New York Criminal Procedure Law §

470.05[2], and, “[i]n any event, the court properly charged the jury.” Id. Finally, with respect to

Petitioner’s ineffective assistance of counsel claim, the court noted that his claim was “based, in




                                                  5
part, on matter appearing on the record and, in part, on matter outside the record.” Id. In rejecting

his claim, the court held that “it [was] not evident from the matter appearing on the record that the

[Petitioner] was deprived of the effective assistance of counsel.” Id. Furthermore, the court held

that, “[s]ince the [Petitioner’s] claim of ineffective assistance cannot be resolved without reference

to matter outside the record, a CPL § 440.10 proceeding is the appropriate forum for reviewing the

claim in its entirety.” Id.

        The New York State Court of Appeals denied leave to appeal the Appellate Division

affirmance of Petitioner’s conviction on December 13, 2012. See People v. Thompson, 20 N.Y.3d

989 (2012).

        B.      Collateral Appeals

        Petitioner filed three motions to vacate his judgment. On August 9, 2011, he filed a N.Y.

Criminal Procedure Law § 440.10 motion to vacate his conviction, alleging: (1) the prosecutor

withheld exculpatory evidence in violation of Brady v. Maryland, 373 U.S. 83 (1963) and People

v. Rosario, 9 N.Y.2d 286 (1961) and (2) ineffective assistance of counsel. (See Petitioner’s Aug.

9, 2011 Motion to Vacate (“8/9/11 § 440 Mot.”), Dkt. Entry No. 15-1). On November 16, 2011,

the trial court denied Petitioner’s motion, holding that Petitioner’s Brady and Rosario claims were

without merit and that Petitioner failed to establish that he received ineffective assistance of

counsel. (See People v. Thompson, Indict. No. 347-07 (Queens Co. Crim. Term Nov. 16, 2011),

Dkt. Entry No. 15-1). The Appellate Division denied leave to appeal. (See People v. Thompson,

Indict. No. 347-07, 2011-11898 (2d Dep’t Feb. 28, 2012), Dkt. Entry No. 15-1).        On August 29,

2011, Petitioner moved to resettle the grand jury record, which the trial court denied on November

16, 2011. (See People v. Thompson, Indict. No. 347-07 (Queens Co. Crim. Term Nov. 16, 2011),

Dkt. Entry No. 15-2).




                                                  6
       Petitioner also filed a motion to set aside his sentence under N.Y. Criminal Procedure Law

§ 440.20. (See Petitioner’s Motion to Set Aside Sentence, Dkt. Entry No. 15-3). The trial court

denied Petitioner’s motion to set aside his sentence on July 25, 2012, holding that Petitioner’s

claims were not cognizable and, in any event, meritless. (See People v. Thompson, Indict. No.

347-07 (Queens Co. Crim. Term July 25, 2011), Dkt. Entry No. 15-4). The Appellate Division

denied leave to appeal. (See People v. Thompson, Indict. No. 347-07, 2012-8222 (2d Dep’t Nov.

29, 2012), Dkt. Entry No. 15-4).

IV.    The Instant Proceeding

       A.         The Petition

       Petitioner filed the first Petition in this Court on March 11, 2014 seeking a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. Petitioner raised the following claims in his first Petition:

(1) the trial court erred in its Sandoval Hearing; (2) the prosecutor’s summation improperly shifted

the burden of proof to Petitioner and vouched for the credibility of a witness, in violation of his

due process rights; (3) the jury instructions, which contained the word “must,” violated the due

process clause; (4) Petitioner was denied the ability to confront the lab technician that conducted

the tests of his blood sample when the supervising criminologist testified, in violation of the Sixth

Amendment right to confront witnesses; (5) the verdict was against the weight of the evidence and

the evidence was insufficient as a matter of law (6) Petitioner’s trial counsel was ineffective. See

generally, Pet.

       B.         The Amended Petition

       While the Petition was pending in this Court, Petitioner sought a writ of error coram nobis

asserting ineffective assistance of appellate counsel, which was denied by the Appellate Division

on February 25, 2015. See People v. Thompson, 125 A.D.3d 1013 (2d Dep’t 2015) (citing Jones




                                                 7
v. Barnes, 463 U.S. 745 (1983) and People v. Stultz, 2 N.Y.3d 277 (2004)). (“The appellant has

failed to establish that he was denied the effective assistance of appellate counsel.”). The New

York Court of Appeals denied Petitioner leave to appeal the denial of his writ of error coram nobis

on July 17, 2015. People v. Thompson, 26 N.Y.3d 1011 (2015). The New York Court of Appeals

then denied Petitioner’s motion for reconsideration on October 23, 2015. People v. Thompson, 26

N.Y.3d 1011. This Court granted Petitioner leave to amend the Petition to include only the claims

raised in his petition for writ of error coram nobis. See Thompson v. Griffin, 2018 WL 1598607,

at *3 (E.D.N.Y. Mar. 30, 2018).

        Petitioner filed an Amended Petition on June 7, 2018, which reasserted the same grounds

for relief articulated in the Petition, but also included the following claims: Petitioner was denied

effective assistance of counsel on appeal because: (a) appellate counsel failed to raise trial

counsel’s ineffectiveness for failing to investigate; (b) appellate counsel failed to raise Petitioner’s

N.Y. Criminal Procedure Law § 330 claim on appeal; (c) appellate counsel failed to raise a claim

that trial counsel failed to object to hearsay; and (d) appellate counsel failed to raise a claim

regarding trial counsel’s failure to object to the prosecutor’s summation remarks. See generally,

Am. Pet.

                                      LEGAL STANDARDS

I.      Standard of Review

        Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), which

governs the review of petitions challenging state convictions entered after 1996, federal courts

may grant habeas relief only if the state court’s adjudication on the merits:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme Court
        of the United States; or




                                                   8
       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). A decision is “contrary to” federal law “if the state court arrives at a

conclusion opposite to that reached by [the Supreme Court] on a question of law or if the state

court decides a case differently than [the Supreme Court] has on a set of materially

indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-13 (2000). An “unreasonable

application” is one in which “the state court identifie[d] the correct governing legal principle from

[the Supreme Court’s] decisions but unreasonably applie[d] that principle to the facts of the

prisoner’s case.” Id. at 413. A federal court may not grant relief “simply because that court

concludes in its independent judgment that the relevant state court decision applied clearly

established federal law erroneously or incorrectly.” Id. at 411. Rather, the state court’s application

must have been “objectively unreasonable.” Id. at 409. Finally, “a determination of a factual issue

made by a State court shall be presumed to be correct,” and “[t]he applicant shall have the burden

of rebutting the presumption of correctness by clear and convincing evidence.” 28 U.S.C.

§ 2254(e)(1).

II.    Procedural Default

       District courts cannot review a state prisoner’s federal claims if they are barred from federal

review by an independent and adequate state ground, “unless the prisoner can demonstrate cause

for the default and actual prejudice as a result of the alleged violation of federal law, or demonstrate

that failure to consider the claims will result in a fundamental miscarriage of justice.” Coleman v.

Thompson, 501 U.S. 722, 750 (1991). When a state court concludes that a claim is unpreserved

for appellate review, this is “an independent and adequate state ground that bars a federal court

from granting habeas relief.” Butler v. Cunningham, 313 F. App’x 400, 401 (2d Cir. 2009) (citing

Coleman, 501 U.S. at 750); See also, Reid v. Senkowski, 961 F.2d 374, 377 (2d Cir. 1992).



                                                   9
Therefore, if a state court’s holding contains a statement that a claim is procedurally barred based

on a state rule, the federal court may not review it, even if the state court also rejected the claim

on the merits “in any event.” Fama v. Comm. of Corr. Servs., 235 F.3d 804, 810 n.4 (2d Cir.

2000); See also, Harris v. Reed, 489 U.S. 255, 264 n.10 (1989).

       If a claim has been procedurally defaulted in state court, a federal court may address its

merits only if the petitioner demonstrates cause for the default and prejudice to the petitioner or

that a fundamental miscarriage of justice will occur if the court does not review the claim. See

Murray v. Carrier, 477 U.S. 478, 485, 492 (1986); Wainright v. Sykes, 433 U.S. 72, 87 (1977);

Bossett v. Walker, 41 F. 3d 825, 829 (2d Cir. 1994). “[T]he existence of cause for a procedural

default must ordinarily turn on whether the prisoner can show that some objective factor external

to the defense impeded counsel’s efforts to comply with the State’s procedural rule.” Murray, 477

U.S. at 488; See also, Clark v. Perez, 510 F.3d 382, 393 (2d Cir. 2008). To establish prejudice,

the petitioner must show that the alleged violation “worked to his actual and substantial

disadvantage, infecting the entire trial with error of constitutional dimensions.” United States v.

Frady, 456 U.S. 152, 170 (1982).

III.   Exhaustion

       Under 28 U.S.C. § 2254(b) and (c) a petitioner must exhaust his or her state court remedies

before a federal court may grant habeas relief to a petitioner in state custody. Galdamez v.

Keane, 394 F.3d 68, 72 (2d Cir. 2005). The exhaustion of state remedies requirement means that

a petitioner must present his or her claim to the highest court of the state. Harris v. Fischer, 438

F.App’x 11, 13 (2d Cir. 2011) (citing Galdamez, 394 F. 3d at 73). A claim is properly exhausted

when the state court has been “fairly apprised” of the factual and legal premises of the

constitutional claim. Id. (citing Grey v. Hoke, 933 F.2d 117, 119 (2d Cir. 1991)).




                                                 10
IV.    Ineffective Assistance of Counsel

       Under the Sixth Amendment, criminal defendants “shall enjoy the right . . . to have the

Assistance of Counsel for [their] defense.” U.S. Const. amend. VI. “[T]he right to counsel is the

right to the effective assistance of counsel.” McMann v. Richardson, 397 U.S. 759, 771 n.14

(1970). To prevail on an ineffective assistance of counsel claim, a petitioner must demonstrate

that counsel’s representation “fell below an objective standard of reasonableness” measured by

“prevailing professional norms,” and that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Strickland v.

Washington, 466 U.S. 668, 688, 694 (1984). A “reasonable probability” of a different result is a

“probability sufficient to undermine confidence in the outcome.” Id. To establish actual prejudice

resulting from an appellate counsel’s ineffective assistance, a petitioner must show that, but for

counsel’s unreasonable failures, petitioner would have prevailed on petitioner’s appeal. Smith v.

Robbins, 528 U.S. 259, 285-86 (2000).

       “The burden of establishing both constitutionally deficient performance and prejudice is

on the defendant.” U.S. v. Birkin, 366 F.3d 95, 100 (2d Cir. 2004) (citing Strickland, 466 U.S. at

687). Counsel is “strongly presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Strickland , 466 U.S. at 690.

Generally, “strategic choices made by counsel after a thorough investigation of the facts and law

are ‘virtually unchallengeable,’ though strategic choices ‘made after less than complete

investigation are reasonable precisely to the extent that reasonable professional judgments support

the limitations on investigation.’” Thomas v. Kuhlman, 255 F. Supp.2d 99, 107 (E.D.N.Y. 2003)

(quoting Strickland, 466 U.S. at 690-91).




                                                11
       “Recognizing the ‘tempt[ation] for a defendant to second-guess counsel's assistance after

conviction or adverse sentence,’ . . . counsel should be ‘strongly presumed to have rendered

adequate assistance and made all significant decisions in the exercise of reasonable professional

judgment.’” Cullen v. Pinholster, 563 U.S. 170, 189 (2011) (alteration in original) (quoting

Strickland, 466 U.S. at 689-90); See also, Bierenbaum v. Graham, 607 F.3d 36, 50–51 (2d Cir.

2010) (stating that the Strickland standard is “highly deferential” to eliminate the “distorting

effects of hindsight”). The “highly deferential” Strickland standard is made “doubly so” on habeas

review, as AEDPA requires deference to the state court's ruling. Premo v. Moore, 562 U.S. 115,

122 (2011) (internal quotation marks and citations omitted); Accord, Santone v. Fischer, 689 F.3d

138, 154 (2d Cir. 2012). On habeas review, “the question is not whether counsel's actions were

reasonable . . . [but] whether there is any reasonable argument that counsel satisfied Strickland's

deferential standard.” Harrington v. Richter, 562 U.S. 86, 105 (2011). “Surmounting Strickland's

high bar is never an easy task.” Id. (citing Padilla v. Kentucky, 559 U.S. 356, 371, (2010)).

                                           DISCUSSION

I.     Sandoval Claim

       Petitioner asserts that the trial court’s ruling at the Sandoval Hearing violated his due

process rights. See Attachs. to Pet. (“Pet. Attach.”) at 14-22, Dkt. Entry No. 1-2. However,

Petitioner’s Sandoval claim is not cognizable on federal habeas review. “A Sandoval claim is only

reviewable in a habeas corpus proceeding when the petitioner testifies at trial and is cross-

examined about his prior bad acts or convictions.” Lopez v. Unger, 2010 WL 3937190, at *4

(E.D.N.Y. Sept. 30, 2010); Accord Ortiz v. Bradt, 2013 WL 5775695, at *1 (E.D.N.Y. Oct. 25,

2013) (“Petitioner chose not to testify at trial. Because of that, this [Sandoval] claim is not subject

to review on federal habeas corpus.”). As the Supreme Court has explained, “to raise and preserve




                                                  12
for review the claim of improper impeachment with a prior conviction, a defendant must testify.”

Luce v. United States, 469 U.S. 38, 43 (1984); See also, Grace v. Artuz, 259 F. Supp.2d 163, 171-

72 (E.D.N.Y. 2003) (“The reviewing court must know the precise nature of the defendant’s

testimony, which is unknowable when the defendant does not testify.”). Petitioner did not testify

at his trial, and thus, his Sandoval claim is not reviewable by this Court.

II.     Prosecutor’s Summation, Jury Charge, Confrontation Clause, and Sufficiency of
        Evidence Claims

        Petitioner seeks federal habeas relief on the grounds that: (1) the prosecutor’s summation

improperly shifted the burden of proof to Petitioner and vouched for the credibility of a witness,

in violation of his due process rights; (2) the jury instructions, which contained the word “must,”

violated the due process clause; (3) he was denied the ability to confront the lab technician that

conducted the tests of his blood sample when the supervising criminologist testified, in violation

of the Sixth Amendment right to confront witnesses; and (4) the verdict was against the weight of

the evidence and the evidence was insufficient as a matter of law. Pet. Attach. at 22-27, 30, 55-

66, 73-75. Respondent asserts that these claims are procedurally defaulted, and, thus, barred from

federal habeas review. Opp. to Pet. at 4-17.

        The Appellate Division rejected Petitioner’s summation, jury instruction, and

Confrontation Clause claims as “unpreserved for appellate review,” citing to New York’s

contemporaneous objection rule, codified at N.Y. Criminal Procedure Law § 470.05[2]. See

Thompson, 99 A.D.3d at 819-20.2 Under New York’s contemporaneous objection rule, a party

seeking to preserve a claim of error must lodge a protest to the objectionable ruling “at the time of

such ruling . . . or at any subsequent time when the [trial] court had an opportunity of effectively



2
 The Appellate Division also rejected each of these arguments on their merits, in the alternative. See Thompson,
99A.D.3d at 819-20.


                                                        13
changing the same.” N.Y. Crim. Proc. L. § 470.05[2]. New York courts interpret this rule to

require, “at the very least, that any matter which a party wishes” to “preserve for appellate review

be “brought to the attention of the trial court at a time and in a way that gave [the trial court] the

opportunity to remedy the problem and thereby avert reversible error.” People v. Luperon, 85

N.Y.2d 71, 78 (1995).

       It is well settled that New York’s contemporaneous objection rule serves as an independent

and adequate bar to federal habeas review. See Whitley v. Ercole, 642 F.3d 278, 285-93 (2d Cir.

2011) (concluding that New York’s contemporaneous objection rule operates as an independent

and adequate state procedural bar to federal habeas review of a petitioner’s claims); See also,

Kozlowki v. Hulihan, 511 F. App’x 21, 25 (2d Cir. 2013) (“We have previously held that New

York’s contemporaneous objection rule is ‘firmly established and regularly followed,’ and,

therefore, its application ordinarily constitutes an adequate state-law ground for barring federal

habeas review.”).

       Upon careful review of the record, it is evident that trial counsel did not raise Petitioner’s

claims before the trial court. Thus, the Appellate Division properly applied the contemporaneous

objection rule to reject his claims. See, e.g., Kelly v. Lee, 2014 WL 4699952, at *6 (E.D.N.Y.

Sept. 22, 2014) (explaining that a petitioner’s claims were procedurally defaulted by proper

application of the contemporaneous objection rule as trial counsel did not raise the defaulted claims

during trial). That the Appellate Division rejected the claims on their merits, in the alternative,

does not alter the Court’s conclusion that they are procedurally defaulted. See Galdamez, 394 F.3d

at 77 (“[W]here a state court explicitly says that a particular claims fails for a procedural reason,

but still reaches the merits, that claim remains procedurally barred.”); Fama, 235 F.3d at 810 n.4.




                                                 14
Accordingly, these claims are procedurally defaulted unless Petitioner can demonstrate cause and

prejudice or a fundamental miscarriage of justice.

       Petitioner has not argued any grounds for cause and prejudice or a fundamental miscarriage

of justice. The Court finds no basis in the record to conclude that Petitioner could make the

showing required to prevail on either ground. Under these circumstances, courts regularly

conclude that such claims are procedurally barred from federal habeas review. See Gaviria v. Lee,

2014 WL 1653252, at *3 (Apr. 23, 2014) (concluding that petitioner’s claims were barred from

federal habeas review as the claims were procedurally defaulted and the record did not support a

finding of either of the exceptions to procedural default); McNab v. New York, 2014 WL 1744114,

at *7-8 (S.D.N.Y. Mar. 10, 2014) (holding that petitioner’s claims were procedurally barred as the

record did not support a finding of cause and prejudice or a fundamental miscarriage of justice and

the claims were unpreserved for appellate review under the contemporaneous objection rule).

Thus, Petitioner’s summation, jury instruction, confrontation clause, and sufficiency of evidence

claims are procedurally barred.

III.   Ineffective Assistance of Trial Counsel

       The Appellate Division held that Petitioner’s ineffective assistance of trial counsel claim

“is based, in part, on matter appearing on the record, and, in part, on matter outside the record, and

thus constitutes a ‘mixed claim’ of ineffective assistance.” Thompson, 99 A.D.3d at 820 (internal

quotation marks and citations omitted). Noting that, “[h]ere, it is not evident from the matter

appearing on the record that the defendant was deprived of the effective assistance of counsel,”

the Appellate Division held that, “[s]ince the defendant’s claim of ineffective assistance cannot be

resolved without reference to matter outside the record, a CPL 440.10 proceeding is the appropriate

forum for reviewing the claim in its entirety.” Id. (citations omitted). Petitioner then filed a




                                                 15
petition for writ of error coram nobis pursuant to N.Y. Criminal Procedure Law § 440.10 (“Coram

Nobis Petition”), but did not raise claims alleging ineffective assistance of his trial counsel. (See

Pet. for Writ of Error Coram Nobis (“Coram Nobis Pet.”), Dkt. Entry No. 52). Because the state

court was not “fairly apprised” of the factual and legal premises of Petitioner’s claim, Petitioner

has failed to exhaust his ineffective assistance of trial counsel claims. See Harris, 438 F. App’x

at 13 (citing Galdamez, 394 F.3d at 73). Accordingly, Petitioner’s claim of ineffective assistance

of trial counsel claim is denied pursuant to 28 U.S.C. § 2254(b) and (c).

IV.     Ineffective Assistance of Appellate Counsel

        This Court granted Petitioner leave to amend his Petition to include only those claims

brought in his coram nobis Petition. See, Thompson 2018 WL 1598607, at *3. The Amended

Petition, however, contains one claim not raised in the coram nobis Petition. The Amended

Petition claims that Petitioner’s appellate counsel was ineffective for her failure to raise a claim

pursuant to N.Y. Crim. Proc. Law § 330 in Petitioner’s appeal. Am. Pet. at 17. Because Petitioner

has failed to exhaust this claim, it must be dismissed. See Harris, 438 F. App’x at 13 (citing

Galdamez, 394 F.3d at 73).

        Petitioner’s remaining claims of ineffective assistance of trial counsel were included in the

Coram Nobis Petition.3 (See generally, Coram Nobis Pet.). The Appellate Division held that

Petitioner failed to establish denial of the effective assistance of appellate counsel. Thompson, 125

A.D.3d 1013 (citing Jones, 463 U.S. 745 and Stultz, 2 N.Y.3d 277). In its decision, the Appellate

Division adjudicated Petitioner’s ineffective assistance of appellate counsel claims on the merits,

citing to People v. Stultz, a New York Court of Appeals case applying the New York standard for

ineffective assistance claims first announced in People v. Baldi, 54 N.Y.2d 137 (1981). Id. Under


3
 The coram nobis Petition includes a speedy trial claim that was not included in the Amended Petition and thus will
not be considered by this Court.


                                                        16
Stultz, if appellate counsel provided “meaningful representation,” appellate counsel has met the

standard for effective assistance. Stultz, 2 N.Y.3d at 281-83. Under Stultz, “a defendant’s showing

of prejudice [is] a significant but not indispensable element in assessing meaningful

representation.” Id. at 283-84. The New York Court of Appeals denied Petitioner leave to appeal

the Appellate Division’s decision. Thompson, 25 N.Y.3d 1208.

       AEDPA deference applies to the Appellate Division’s decision. See Gersten v. Senkowski,

426 F.3d 588, 606 (2d Cir. 2005) (holding that the state court decided the petitioner's ineffective

assistance of counsel claim on the merits where the court determined that the defendant received

meaningful representation); See also, Eze v. Senkowski, 321 F.3d 110, 123-24 (2d Cir. 2003);

Lolisco v. Goord, 263 F.3d 178, 193 (2d Cir. 2001). The Second Circuit has held that New York’s

“meaningful representation” test is not contrary to the Strickland test for purposes of 28 U.S.C.

§ 2254(d)(1). See United States v. Santiago, 268 F.3d 151, 154 (2d Cir.2001), cert. denied, 535

U.S. 1070 (2002); Lainfiesta v. Artuz, 253 F.3d 151 (2d Cir. 2001); Loliscio, 263 F.3d at 178.

       As Petitioner cannot prevail under AEDPA’s “contrary to” clause, the Court now turns to

whether the Appellate Division decision “involved and unreasonable application . . . of clearly

established Federal law,” as determined by the Supreme Court in Strickland.             28 U.S.C.

§ 2254(d)(1); see Williams, 529 U.S. at 390 (stating that federal habeas petitions alleging

ineffective assistance are governed by Strickland). To prevail on his ineffective assistance of

counsel claims, Petitioner must establish that the Appellate Division’s decision was “an

unreasonable application of clearly established federal law.” See Tavarez v. Larkin, 814 F.3d 644,

648–49 (2d Cir. 2016); See also, Kernan v. Hinojosa, --- U.S. ---, 136 S.Ct. 1603, 1606 (holding

that the Ninth Circuit should have viewed the decision of the Supreme Court of California “through




                                                17
AEDPA's deferential lens” where the Supreme Court of California was found to have adjudicated

the case on the merits).

        A.      Appellate Counsel was not Ineffective for Failing to Raise Trial Counsel’s
                Ineffectiveness for Failing to Investigate

        Petitioner contends that his appellate counsel was ineffective for failing to raise claims

alleging that Petitioner’s trial counsel was ineffective for failing to investigate alleged fraudulent

information contained in a prosecution motion to obtain a DNA sample from Petitioner. Am. Pet.

at 17. Specifically, Petitioner argues that his trial counsel was ineffective for failing to investigate

the prosecutor’s allegedly fraudulent reference to a jacket included in its motion to compel a DNA

sample from Petitioner. In his first § 440.10 motion to vacate, Petitioner claimed that the

prosecution failed to disclose the jacket as Brady and Rosario material. (See 8/9/11 § 440 Mot.).

The New York Supreme Court, Queens County denied Petitioner’s § 440 motion, holding that his

Brady and Rosario claims were without merit because the reference to the jacket was in error and

that the jacket did not exist. See People v. Thompson, Indict. No. 347-07 (Queens Co. Crim. Term

Nov. 16, 2011). The New York Supreme Court, Queens County further stated that evidence

regarding a jacket would not exculpate Petitioner because there was no evidence of a jacket. Id.

Because the reference to a jacket was in error, not fraudulent, trial counsel’s decision not to

investigate the jacket did not fall “below an objective standard of reasonableness.” Strickland, 466

U.S. at 694. The Appellate Division’s decision that appellate counsel was not ineffective for

failing to raise a claim regarding trial counsel’s failure to investigate the jacket was not an

unreasonable application of Strickland.




                                                  18
       B.      Appellate Counsel was not Ineffective for Failing to Object to the
               Introduction of Purported Hearsay Testimonies of Expert Witnesses

       Petitioner claims that his appellate counsel was ineffective for failing to raise claims that

Petitioner’s trial counsel was ineffective for failing to object to the purported hearsay testimony of

an expert witness regarding DNA evidence introduced at trial. Am. Pet. at 17. However, in his

pro se supplemental appellate brief, Petitioner raised the underlying claim that improper hearsay

evidence had been admitted into evidence through the prosecution’s expert witness. (See Pet’r’s

Pro Se App. Br. at 32-37). The Appellate Division held that the underlying claim was without

merit. Thompson, 99 A.D.3d at 820. Appellate counsel was not objectively unreasonable for

failing to raise a claim that trial counsel was ineffective for failing to raise the meritless claim.

Accordingly, the Appellate Division’s decision on Petitioner’s claim of ineffective assistance of

appellant counsel was not an unreasonable application of Strickland.

       C.      Appellate Counsel was not Ineffective for Failing to Object to the
               Prosecutor’s Summation Statements

       Finally, Petitioner contends that his appellate counsel was ineffective for failing to raise

claims alleging that Petitioner’s trial counsel was ineffective for failing to object to the

prosecution’s summation statements regarding Petitioner’s refusal to provide a court ordered DNA

sample. Am. Pet. at 17. Specifically, Petitioner claims that the prosecutor’s summation comments

shifted the burden of proof to defendant improperly and that his trial counsel was ineffective for

failing to object to that error. Although Petitioner’s appellate counsel did not raise an ineffective

assistance of counsel claim in Petitioner’s appeal, appellate counsel did raise the underlying claim

regarding the summation error on appeal. (Pet’r’s App. Br. at 20-25). The Appellate Division

considered this claim and held that “this error was harmless, as the evidence of [Petitioner]’s guilt

was overwhelming and there was no reasonable possibility that these comments might have




                                                 19
contributed to the [Petitioner]’s conviction.” Thompson, 99 A.D.3d at 819 (citations omitted).

Petitioner’s appellate counsel’s decision not to bring an ineffective assistance of counsel claim

relating to trial counsel’s failure to object did not fall “below an objective standard of

reasonableness,” Strickland, 466 U.S. at 694, as the Appellate Division held that the underlying

errors did not contribute to Petitioner’s conviction. Thus, the Appellate Division’s denial of

Petitioner’s claim of ineffective assistance of appellate counsel claim was not an unreasonable

application of Strickland.

                                          CONCLUSION

       For the reasons set forth above, the Petition made pursuant to 28 U.S.C. § 2254 is dismissed

in its entirety. Petitioner is denied a certificate of appealability as he fails to make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Fed. R. App. P. 22(b);

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Lucidore v. New York State Div. of Parole, 209

F.3d 107, 112 (2d Cir. 2000). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal from this Order would not be taken in good faith, and, therefore, in forma pauperis status

is denied for purpose of any appeal. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).



SO ORDERED.

Dated: Brooklyn, New York
       March 25, 2019


                                                                            /s/
                                                                   DORA L. IRIZARRY
                                                                      Chief Judge




                                                  20
